

 
 

--------------------------------------------------------------------------------

 

February 8, 2011
San Diego, California
MULTIPLE ADVANCE PROMISSORY NOTE


FOR VALUE RECEIVED, the undersigned, jointly and severally, (each a “Maker”)
promise to pay in accordance with the terms hereof and the Accounts Receivable
Security Agreement to the order of First Community Financial, a division of
Pacific Western Bank (“Lender”), at its office located in Phoenix, Arizona, or
at such other place as the holder hereof may from time to time designate in
writing, the principal sum of **TWO MILLION FIVE HUNDRED THOUSAND and No/100**
Dollars ($2,500,000.00).  The unpaid principal balance of this obligation at any
time shall be the total amount advanced hereunder by the holder, less the amount
of payments made hereon by or for the undersigned.


Interest shall be charged on the unpaid principal balance from the date hereof
(and computed on the basis of a 12-month, 360 day year) at a rate (the “Note
Rate”) equal to the greater of 8.00% per annum; or the sum of 4.75% per annum
plus the prime rate (whether or not it is the lowest rate actually charged by
such bank) announced by JP Morgan Chase Bank, from time to time.  In the event
such prime rate is from time to time hereafter changed, the above rate of
interest shall correspondingly be adjusted as of the effective date of the prime
rate change.


Interest shall be payable in accordance with the terms hereof and the Accounts
Receivable Security Agreement, commencing with the first day of the month
following the initial advance hereunder until all principal and interest
hereunder have been fully paid, and shall be fully paid at the maturity.  The
first interest payment shall include all interest accrued to the date
thereof.  All obligations hereunder (including principal, interest, costs and
fees) not discharged when due or payable in accordance with the terms hereof and
the Accounts Receivable Security Agreement shall bear interest, until paid in
full, at a per annum rate equal to four percent (4%) per annum higher than the
Note Rate.


At the option of the holder, the holder may demand payment of all obligations
hereunder, all of which shall be deemed to have become immediately due and
payable, without presentment for payment, diligence, grace, exhibition of this
Note, protest, further demand or notice of any kind, all of which are hereby
expressly waived, upon the occurrence of any Event of Default, as defined in
that certain Accounts Receivable Security Agreement dated February 8, 2011,
executed by the undersigned and Lender, or any Rider attached thereto, as the
same may be amended, modified or extended from time to time, (the “Security
Agreements”).


No provision of this Note or any other aspect of the transaction of which this
Note is a part is intended to or shall require or permit the holder, directly or
indirectly, to take, receive, contract for or reserve, in money, goods or things
in action, or in any other way, any interest (including amounts deemed by law to
be interest, such amounts to then be deemed to be an addition to the rate of
interest agreed upon) in excess of the maximum rate of interest permitted by law
in the State of California as of the date hereof.  If any such excess shall
nevertheless be provided for, or be adjudicated by a court of competent
jurisdiction to be provided for, the undersigned shall not be obligated to pay
such excess but, if paid, then such excess shall be applied against the unpaid
principal balance of this Note or, to the extent that the principal balance has
been paid in full by reason of such application or otherwise, such excess shall
be remitted to the undersigned. In the event any amount determined to be
excessive interest is applied against the unpaid principal balance of this Note,
and thereafter the rate of interest accruing under this Note is less than the
rate permitted by law, this Note shall thereafter accrue interest at such
highest lawful rate until such time as the amount accrued at the interest rate
differential equals the amount of excessive interest previously applied against
principal.



 
1

--------------------------------------------------------------------------------

 

The undersigned hereby agrees:  (a) to any and all extensions and renewals
hereof, from time to time, without notice, and that no such extension or renewal
shall constitute or be deemed a release of any obligation of any of the
undersigned to the holder hereof; (b) that the acceptance by the holder hereof
of any performance which does not comply strictly with the terms hereof shall
not be deemed to be a waiver or bar of any right of said holder, nor a release
of any obligation of any of the undersigned to the holder hereof; (c) to offsets
of any sums or property owed to them or any of them by the holder hereof any
time; (d) to pay holder in accordance with the terms hereof and the Security
Agreements any and all costs, expenses and fees, including reasonable attorneys’
fees, incurred by Lender (i) in negotiating or documenting any extension or
modification hereof, (ii) in any attempt to workout or to otherwise adjust the
undersigned’s obligations hereunder following the occurrence of an event of
default hereunder or an Event of Default (as defined in the Security Agreements)
under the Security Agreements, (iii) in enforcing payment hereof whether
incurred before, after or irrespective of whether suit is commenced, and, in the
event suit is brought to enforce payment hereof, such costs, expenses and fees
and all other issues in such suit shall be determined by a court sitting without
a jury, (iv) in enforcing any security interest held as collateral for
undersigned’s obligations including any proceeding seeking relief from the
automatic stay in a Bankruptcy proceeding commenced by or against Maker; and (v)
in defending any litigation arising out of this Note; (e) that this Note shall
be governed by federal law applicable to Lender and, to the extent not preempted
by federal law, the laws of the State of California without regard to its
conflicts of law provisions.  This Note has been accepted by Lender in the State
of California.


The undersigned represents and warrants that the indebtedness represented by
this Note is for commercial or business purposes.    The undersigned hereby
waives to the fullest extent possible the application of any statute of
limitations applicable to the obligations of the undersigned under this Note.


TO THE FULLEST EXTENT PERMITTED BY LAW, THE UNDERSIGNED HEREBY WAIVE THE RIGHT
TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
LENDER OR EITHER OF THE UNDERSIGNED AGAINST THE OTHER.

 
Applied Natural Gas Fuels, Inc.,
 
New Earth LNG, LLC,
a Nevada corporation
 
a Delaware limited liability company
         
SOLE MEMBER:
By:  _______________________
   
Cem Hacioglu
 
Applied Natural Gas Fuels, Inc.,
Title:  Chief Executive Officer
 
a Nevada corporation
           
By:  _______________________
 
By:  _______________________
A. Bradley Gabbard
 
Cem Hacioglu
Title:  Chief Financial Officer
 
Title:  Chief Executive Officer
               
By:  _______________________
   
A. Bradley Gabbard
   
Title:  Chief Financial Officer



 
2

--------------------------------------------------------------------------------

 
 
Arizona LNG, LLC,
 
Applied LNG Technologies, L.L.C.,
a Nevada limited liability company
 
a Delaware limited liability company
     
SOLE MEMBER:
 
SOLE MEMBER:
     
New Earth LNG, LLC,
 
New Earth LNG, LLC,
a Delaware limited liability company
 
a Delaware limited liability company
           
By:  _______________________
 
By:  _______________________
Cem Hacioglu
 
Cem Hacioglu
Title:  Chief Executive Officer
 
Title:  Chief Executive Officer
           
By:  _______________________
 
By:  _______________________
A. Bradley Gabbard
 
A. Bradley Gabbard
Title:  Chief Financial Officer
 
Title:  Chief Financial Officer
           
Fleet Star, Inc.,
   
a Delaware corporation
               
By:  _______________________
   
Cem Hacioglu
   
Title:  Chief Executive Officer
               
By:  _______________________
   
A. Bradley Gabbard
   
Title:  Chief Financial Officer
   


 

 
3

--------------------------------------------------------------------------------

 